COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

HBC LAND LIMITED PARTNERSHIP, A       )
Texas Limited Partnership, and K. DOUGLAS  )
WRIGHT,                                                            )
)          No.  08-06-00259-CVAppellants,)
)   Appeal from the
v.                                                                          )
)           171st District Court
THE CITY OF EL PASO, TEXAS,                    )
TROPICANA DEVELOPMENT, INC., and      )            of El Paso County, Texas
EPT LAND ASSETS, LP,                                   )
)              (TC# 2006-429)
                                    Appellees.                        )
)
)


MEMORANDUM  OPINION

            Pending before the Court is the Appellants’ motion to dismiss their appeal against
Appellee EPT Land Assets, LP only and to dismiss Appellee EPT Land Assets, LP only from the
appeal.  Texas Rules of Appellate Procedure 42.1(a)(1) states:
(a)On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:
 
(1)On Motion of Appellant.  In accordance with a motion of
appellant, the court may dismiss the appeal or affirm the appealed
judgment or order unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.

Tex.R.App.P. 42.1(a)(1).
            Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants request
their claims against Appellee EPT Land Assets, LP only be dismissed from the appeal and that
each of the parties hereto go forth bearing its own costs.  Appellee EPT Land Assets, LP has
indicated its agreement to the filing of this motion.  We have considered this cause on
Appellants’ motion and conclude that the motion should be granted.  Therefore, we dismiss the
Appellants’ claims against Appellee EPT Land Assets, LP ONLY and Appellee EPT Land
Assets, LP ONLY is dismissed from the appeal.  The other parties and claims remain pending in
this appeal.



November 16, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Karr, JJ.